489 F.2d 733
80 L.R.R.M. (BNA) 2768, 68 Lab.Cas.  P 12,813
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DOLLAR GENERAL CORPORATION, Respondent.
No. 71-1984.
United States Court of Appeals, Sixth Circuit.
Argued May 22, 1972.Decided June 1, 1972.

Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, John D. Burgoyne, Jay E. Shanklin, Attys., National Labor Relations Board, Washington, D.C., on brief, for petitioner.
Dick L. Lansden, William P. Johnston, Nashville, Tenn., on brief, for respondent.
Before CELEBREZZE and PECK, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
This cause came on to be heard upon the record on appeal and the briefs and arguments of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the report of the case, 189 NLRB No. 41, it appears to the Court that the findings and order of the Board are supported by substantial evidence on the record as a whole.


2
Now, therefore, it is ordered that the order of the Board be, and it is, hereby enforced.